J-S19014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM RICHARD MARSH                      :
                                               :
                       Appellant               :   No. 2538 EDA 2021

             Appeal from the PCRA Order Entered November 3, 2021
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0002216-2018


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                          FILED AUGUST 23, 2022

        William Richard Marsh appeals from the order denying and dismissing

his petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546. On appeal, Marsh raises a challenge to his prior

counsel’s stewardship in connection with his guilty plea. Because we agree

with the PCRA court’s conclusion that the claim lacks merit, we affirm.

        Between December 2017 and April 2018, Marsh burglarized a multitude

of commercial establishments throughout Chester, Delaware, Montgomery,

and Lancaster Counties.1 Marsh, sometimes acting alone and at other times

with a co-conspirator, took cash and property from the businesses, and

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1For a full recitation of the circumstances surrounding each burglary, see
PCRA Court Opinion, 2/9/22, at 2-11.
J-S19014-22


damaged property at various locations. Marsh was charged with a total of 92

offenses related to these burglaries.

        On March 11, 2019, Marsh entered an open guilty plea to 24 counts of

burglary and one count of criminal conspiracy.2 After completion of a pre-

sentence investigation report, the trial court sentenced Marsh to an aggregate

term of 12 to 24 years in prison. The trial court also ordered Marsh to pay

restitution in the amount of $38,974.01, as well as court costs. Marsh

unsuccessfully sought reconsideration of his sentence but did not file a direct

appeal.

        Marsh subsequently filed the instant, timely PCRA petition alleging his

plea counsel, Robert Turco, Esquire, provided ineffective assistance. In

particular,   Marsh     asserted     that      Attorney   Turco   misunderstood   the

Commonwealth’s plea offer and conveyed to Marsh that he would only be

required to plead guilty to one count each of burglary and conspiracy. See

PCRA Petition, 9/30/20, at 2 (unnumbered). Following a hearing at which

Attorney Turco testified, the PCRA court entered an order denying and

dismissing Marsh’s PCRA petition. This timely appeal followed.

        On appeal, Marsh argues Attorney Turco provided ineffective assistance

during the guilty plea stage, which resulted in the entry of an unknowing,

involuntary and unintelligent guilty plea. See Appellant’s Brief at 9. Marsh


____________________________________________


2   See 18 Pa.C.S.A. §§ 3502(a)(4), 903.


                                            -2-
J-S19014-22


claims “the PCRA evidentiary record was replete with references that [Attorney

Turco] misunderstood an email from the Assistant District Attorney, conveying

a plea offer to one count of burglary and one count of conspiracy….” Id. at 9-

10. Because the plea offer was for 25 total counts, Marsh asserts his possible

sentencing exposure increased exponentially prior to entering the plea. See

id. at 10. Marsh also claims the PCRA court erred by crediting Attorney Turco’s

testimony that he was satisfied that Marsh wanted to continue with the plea

hearing that day. See id. at 11.3

       “This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.” Commonwealth v. Rizvi,

166 A.3d 344, 347 (Pa. Super. 2017) (citation omitted).

       When faced with an ineffective assistance of counsel claim, we presume

that counsel is effective; the appellant bears the burden of proving otherwise.

See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa. 2012). In order

to overcome this presumption, an appellant must demonstrate the following:

       (1) the underlying legal claim is of arguable merit; (2) counsel’s
       action or inaction lacked any objectively reasonable basis
       designed to effectuate his client’s interest; and (3) prejudice, to
       the effect that there was a reasonable probability of a different
       outcome if not for counsel’s error. The PCRA court may deny an


____________________________________________


3 Additionally, Marsh briefly argues that Attorney Turco failed to advise him
“of the right to withdraw his guilty plea.” Appellant’s Brief at 10-11. However,
a criminal defendant does not have an absolute right to withdraw a guilty plea.
See Commonwealth v. Carrasquillo, 115 A.3d 1284, 1291-92 (Pa. 2015).

                                           -3-
J-S19014-22


      ineffectiveness claim if the petitioner’s evidence fails to meet a
      single one of these prongs.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).

      “A criminal defendant has the right to effective counsel during a plea

process as well as during trial. A defendant is permitted to withdraw his guilty

plea under the PCRA if ineffective assistance of counsel caused the defendant

to enter an involuntary plea of guilty.” Commonwealth v. Patterson, 143

A.3d 394, 397 (Pa. Super. 2016) (citations and quotation marks omitted).

“The voluntariness of the plea depends on whether counsel’s advice was within

the range of competence demanded of attorneys in criminal cases.” Id.

(citation and quotation marks omitted). Further, in order to establish prejudice

in this context, a defendant must show there was a reasonable probability he

would have proceeded to a jury trial if not for counsel’s advice. See

Commonwealth v. Barndt, 74 A.3d 185, 199-200 (Pa. Super. 2013).

      Marsh has failed to establish that he was prejudiced as a result of

Attorney Turco’s alleged errors. Marsh merely argues he would have

benefitted from additional time to consult with Attorney Turco before entering

a plea and primarily faults counsel’s failure to request a continuance. However,

Marsh makes no assertion that, given more time to consider his possible

sentencing exposure for a plea to 25 counts, he would have opted for a jury

trial. See id.; see also Commonwealth v. Charleston, 94 A.3d 1012, 1026

(Pa. Super. 2014) (stating that unsupported speculation does not establish

                                     -4-
J-S19014-22


the prejudice prong of the ineffectiveness test). For this reason alone, we

could conclude that Marsh is not entitled to relief. See Franklin, 990 A.2d at

797 (explaining that an ineffectiveness claim will be denied if the appellant

fails to establish any prong). Nevertheless, we briefly address the merits of

Marsh’s underlying claim.

       The PCRA court concluded that Marsh entered a knowing, voluntary and

intelligent guilty plea. See PCRA Court Opinion, 2/9/22, at 52. The record

supports this conclusion. Marsh completed a thorough written guilty plea

colloquy, which clearly indicated the plea would include 24 counts of burglary

and one count of conspiracy and identified the statutory maximum sentences

for each charge. See Written Guilty Plea Colloquy, 3/11/19. The trial court

also conducted an on-the-record colloquy, during which Marsh agreed he had

reviewed the written guilty plea colloquy with Attorney Turco; he had sufficient

time to discuss the terms of the plea with counsel; and he was satisfied with

Attorney Turco’s services. See N.T., Guilty Plea Hearing, 3/11/19, at 20; see

also Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012) (“A

defendant is bound by the statements made during the plea colloquy, and a

defendant may not later offer reasons for withdrawing the plea that contradict

statements made when he pled.”).4

____________________________________________


4 While Marsh does not explicitly challenge any aspects of his plea beyond
Attorney Turco’s original misunderstanding, we observe that the written and
on-the-record colloquies are compliant with the dictates of Pa.R.Crim.P. 590.
(Footnote Continued Next Page)


                                           -5-
J-S19014-22


       During the PCRA hearing, Attorney Turco acknowledged he initially had

misunderstood an email from the Assistant District Attorney and believed the

plea offer included one count each of burglary and conspiracy. See N.T., PCRA

Hearing, 8/23/21, at 5. Attorney Turco testified that he was “surprised” the

plea would include only two counts and told Marsh he would confirm with the

Assistant District Attorney. See id. at 6. On the morning of the plea hearing,

Attorney Turco confirmed with the Assistant District Attorney that the plea

would be to 24 counts of burglary and one count of conspiracy. See id.; see

also id. at 21-22 (wherein Attorney Turco stated he had informed Marsh that

each count carried a potential sentence of 2 to 4 years).

       Attorney Turco testified that he discussed these details with Marsh and

his family “at least for a half hour, but it might have been closer to 45 minutes

to an hour.” Id. at 7. He described Marsh as taken aback but stated they

discussed the pros and cons of taking the plea deal, including a prior statement

made by Marsh implicating himself in the burglaries. See id. According to

Attorney Turco, he offered to request a continuance to further discuss the

terms of the plea deal, but ultimately, Marsh wished to move forward with the

guilty plea. See id. at 7-8. Attorney Turco also testified that he reviewed the

written guilty plea colloquy with Marsh and was satisfied with Marsh’s



____________________________________________


See generally Commonwealth v. Morrison, 878 A.2d 102, 108 (Pa. Super.
2005) (explaining that a court may supplement a completed written guilty
plea colloquy with additional on-the-record examination).

                                           -6-
J-S19014-22


understanding of the terms. See id. at 9-10; see also id. at 10-11 (wherein

Attorney Turco stated his belief that he had sufficient time to review the offer

with Marsh; Marsh understood the plea to include 25 counts; and Marsh never

objected to the plea between the plea hearing and sentencing hearing).

      We acknowledge that, in some cases, counsel’s communication of

incorrect information to a client prior to the entry of a plea may constitute

ineffectiveness. See, e.g., Barndt, 74 A.3d at 198-200 (counsel was

ineffective for advising the defendant to rely on representations concerning

the maximum parole setback he would receive as a result of a guilty plea

because    the    parole    board    unquestionably     retained      discretion);

Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002)

(counsel’s advice that defendant could be released to boot camp within two

years constituted ineffectiveness, where the defendant was statutorily

ineligible for boot camp until he had served four years in prison).

      However, the facts of the instant case are distinguishable. Unlike the

counsel involved in Barndt and Hickman, Attorney Turco corrected his initial

misunderstanding prior to Marsh’s guilty plea hearing. Attorney Turco alerted

Marsh that he would be seeking confirmation by the Assistant District Attorney

before the hearing and had the opportunity to discuss the accurate terms of

the offer with Marsh for 30 minutes to an hour. The PCRA court credited

Attorney Turco’s testimony that he had fully discussed the terms of the offer

with Marsh and his family, and that Attorney Turco offered to request a


                                     -7-
J-S19014-22


continuance. Finding support in the record, we decline to disrupt the PCRA

court’s credibility determination. See Commonwealth v. Johnson, 966 A.2d

523, 539 (Pa. 2009) (“A PCRA court passes on witness credibility at PCRA

hearings, and its credibility determinations should be provided great deference

by reviewing courts.”).

      Based upon the foregoing, we cannot conclude Attorney Turco rendered

ineffective assistance in his capacity as plea counsel. Accordingly, we affirm

the PCRA court’s order denying and dismissing Marsh’s PCRA petition.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                     -8-